449 F.2d 788
Daniel Mark SIEGEL and Associated Students of University ofCalifornia (A.S.U.C.), Appellants,v.REGENTS OF the UNIVERSITY OF CALIFORNIA et al., Appellees.
No. 25262.
United States Court of Appeals,Ninth Circuit.
Oct. 29, 1971.Rehearing Denied Nov. 19, 1971.

Doris Brin Walker (argued), of Treuhaft, Walker & Burnstein, Oakland, Cal., for appellants.
Milton H. Gordon (argued), Thomas J. Cunningham, Berkeley, Cal., for appellees.
Paul N. Halvonik, Charles C. Marson, San Francisco, Cal., amici curiae.
Before ELY and KILKENNY, Circuit Judges, and McNICHOLS, District Judge.*
PER CURIAM:


1
Although the issue is close, we hold that the record before us presents a substantial federal question of constitutional stature.  Consequently, the judgment of the lower court, 308 F.Supp. 832, is set aside and the cause remanded with instructions to convene a three-judge Court pursuant to the provisions of 28 U.S.C. Sec. 2281.


2
We express no opinion as to the ultimate resolution of the constitutional issues.



*
 The Honorable Ray McNichols, United States District Judge for the District of Idaho, sitting by designation